            Case 20-30703-KKS     Doc 42     Filed 07/21/21   Page 1 of 2




                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

IN RE:                                              CASE NO. 20-30703-KKS

      STACEY RENEE GREEN                            CHAPTER 7


                   Debtor(s).

      __________________________________/

  ORDER GRANTING TRUSTEE’S MOTION TO VACATE AND SET
   ASIDE ORDER DENYING, WITHOUT PREJUDICE, CHAPTER 7
  TRUSTEE’S MOTION TO (I) APPROVE A SHORT SALE OF REAL
PROPERTY FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES,
  AND INTERESTS PURSUANT TO 11 U.S.C. §363(B)(F) AND (M), (II)
 SURCHARGE AGREEMNT BETWEEN SECURED LENDER ABD THE
          ESTATE, AND (III) OTHER RELIEF (Doc #39)

      THIS CASE was considered by the Bankruptcy Court upon Trustee’s

Motion to Vacate and Set Aside Order Denying Without Prejudice, Chapter 7

Trustee’s Motion To (I) Approve A Short Sale of Real Property Free And Clear Of

Liens, Claims, Encumbrances, And Interests Pursuant To 11 U.S.C. §363(B)(F)

And (M), (II) Surcharge Agreement Between Secured Lender And The Estate, And

(III) Other Relief (Doc # 39). After Notice, and the Court having considered said

Motion and being otherwise duly advised in the premises, it is:

      ORDERED that:

      1. The Trustee’s Motion to Vacate and Set Aside Order Denying Without
                                         1
             Case 20-30703-KKS       Doc 42     Filed 07/21/21   Page 2 of 2




Prejudice, Chapter 7 Trustee’s Motion To (I) Approve A Short Sale of Real

Property Free And Clear Of Liens, Claims, Encumbrances, And Interests Pursuant

To 11 U.S.C. §363(B)(F) And (M), (II) Surcharge Agreement Between Secured

Lender And The Estate, And (III) Other Relief (Doc # 39) is VACATED.

                               21st day of July, 2021
      DONE and ORDERED this ______________________________________.



                                         ____________________________________
                                         KAREN K. SPECIE
                                         United States Bankruptcy Judge

Prepared by:
Karin A Garvin, Trustee



Trustee, Karin A Garvin, is directed to serve a copy of this order on interested
parties and file a certificate of service within three (3) days of entry of the order.




                                            2
